(C. R. GIBSON LOGO) [c07830c0783001.gif]
Exhibit 10.2
July 26, 2010
Personal and Confidential
Ms. Laurie F. Gilner
1548 Highland Valley Circle
Chesterfield, MO 63005
Dear Laurie:
Subject to and conditioned upon approval by the Human Resources Committee (the
“Committee”) of the Board of Directors of CSS Industries, Inc. (“CSS”), we are
pleased to extend an offer of employment to you as President of C.R. Gibson, LLC
(“CRG”). You acknowledge and agree that there are no other valid oral or written
agreements relating to the terms and conditions of your employment with CRG as
its President. You further represent and covenant to CRG that you are not
subject or a party to any employment agreement, non-competition covenant,
understanding or restriction which would prohibit or restrict you from executing
this letter and performing all duties and responsibilities incidental to the
position of President of CRG. In serving as President of CRG, we understand and
expect that you will not disclose or use any proprietary or confidential
information, data, developments or trade secrets belonging to your former
employers or any of their respective subsidiary or affiliated companies, and you
agree not to disclose or use any such proprietary or confidential information,
data, developments or trade secrets.
1. Contract Term – The term of your employment will be three (3) years,
commencing September 7, 2010 and ending September 6, 2013, unless terminated
earlier by you or by CRG at any time as provided herein. Thereafter, your
employment status with CRG will continue to be that of an employee at-will,
subject to termination by either you or CRG at any time.
2. Compensation – Subject to and conditioned upon approval by the Committee, the
compensation package for this position will be as follows:
A. Base Salary – A base salary in the gross amount of Three Hundred Twenty-Five
Thousand Dollars ($325,000) per annum payable at such times as CRG pays its
executives. There will be an annual performance review, and you will then be
considered for an increase in base salary, commencing April 1, 2011, consistent
with the then current CRG policy.
B. Incentive Compensation – For CRG’s current fiscal year ending March 31, 2011,
you will be eligible to participate in the FY2011 Management Incentive Program
(“MIP”). For purposes of calculating your potential 2011 fiscal year incentive
compensation, and depending on the extent of achievement of certain CRG and CSS
objectives, you will have the potential of earning incentive compensation based
upon 80% of your base salary specified in Section 2.A. above. The amount of your
2011 fiscal year bonus opportunity will be guaranteed at a minimum of Fifty
Thousand Dollars ($50,000), and will not be prorated based upon your start date.
402 BNA Dr. Building 100, Suite 600, Nashville, TN 37217 / 615-724-2800

 

 



--------------------------------------------------------------------------------



 



Ms. Laurie F. Gilner
July 26, 2010
Page 2
For CRG’s subsequent fiscal years, depending on the extent of achievement of
certain CRG and CSS objectives, you will have the potential of earning for a
full fiscal year period incentive compensation with a target opportunity of up
to 80% of your then base salary.
C. Equity Grants – We will recommend that you be granted a stock option to
acquire 7,500 shares of CSS common stock (which option will have a term of seven
(7) years and will vest as to 25% of the underlying shares on each of the first
four (4) anniversaries of the grant) and a stock bonus award of 7,500
time-vested restricted stock units of CSS common stock (3,750 of which will vest
on the third anniversary of the grant and 3,750 of which will vest on the fourth
anniversary of the grant), which recommendation will be provided to the
Committee for consideration at the next available date upon which the Committee
considers equity grant recommendations after the date upon which you commence
employment with CRG. These grants will in all respects be subject to and in
accordance with the provisions of the CSS 2004 Equity Compensation Plan, and the
terms of the grant letters to be provided to you at the time of the grants.
Thereafter, you will be considered for annual equity grant recommendations at
such times as the Committee considers annual equity grant recommendations for
CRG’s officer level personnel.
D. Motor Vehicle Allowance – You will receive an allowance of One Thousand
Dollars ($1,000) per month for the cost of your use of a motor vehicle.
E. Vacation – You will be eligible to accrue four (4) weeks vacation each
calendar year, in accordance with the applicable terms of CRG’s then current
vacation policy.
3. Benefits Coverage; Relocation –You will be entitled to participate in those
CRG benefit programs available to its officer level personnel in accordance with
the applicable terms of these programs.
You agree that, as a part of our extension and your acceptance of an offer of
employment to you hereunder, you will relocate your primary residence from 1548
Highland Valley Circle, Chesterfield, Missouri (the “Current Primary Residence”)
to the Nashville, Tennessee area by no later than December 31, 2010. Subject to
your commencement of employment with CRG, you will be eligible to be reimbursed
for expenses incurred on or after the date hereof associated with the relocation
of your primary residence to the Nashville, Tennessee area in accordance with
the applicable terms of the CSS relocation policy, up to a maximum aggregate
amount of $120,000 (which amount shall include all amounts, if any, determined
by CSS, at its sole discretion, intended to be a “gross up” for certain federal,
state and local taxes to which you may be subject as a result of receiving
relocation expense benefits under the CSS relocation policy). Further, in
addition to the foregoing relocation expense reimbursement and in the event that
you do not complete the sale of your Current Primary Residence prior to
November 1, 2010, after November 1, 2010 and until the earlier of
(a) November 1, 2011 or (b) the date upon which you complete the sale of your
Current Primary Residence, you will be eligible to be reimbursed for routine,
ordinary course expenses approved in advance by us, up to a maximum aggregate
monthly amount of $4,500, associated with your ownership of the Current Primary
Residence, including without limitation approved mortgage, utility and routine
maintenance expenses. We will reimburse you for the foregoing approved Current
Primary Residence expenses promptly after you submit to us appropriate
documentation relating to such expenses.

 

 



--------------------------------------------------------------------------------



 



Ms. Laurie F. Gilner
July 26, 2010
Page 3
4. Employment Status; Severance Payments – Your employment status with CRG is
subject to termination by either you or CRG at any time. However, in the event
that CRG terminates your employment without cause at any time prior to
September 6, 2013, and subject to your compliance with the terms and conditions
of this letter agreement, CRG will pay you an amount equal to the greater of
(i) one year of your then-current annual base salary (less applicable tax
withholdings and payroll deductions) or (ii) an amount equal to your
then-current annual base salary (less applicable tax withholdings and payroll
deductions) for the period from the effective date of such termination to
September 6, 2013, such amount reduced by and to the extent of any earnings and
other compensation received by you or accrued for your benefit for your services
(whether as an employee or as an independent contractor) during the period
commencing on the day following the one year anniversary of your termination.
For purposes of this letter agreement, termination “without cause” means
termination other than termination resulting from or related to your breach of
any of your obligations under this letter agreement, your failure to comply with
any lawful directive of CRG’s Chairman and Chief Executive Officer, your failure
to comply with CSS’ Code of Ethics, your conviction of a felony or of any moral
turpitude crime, or your willful or intentional engagement in conduct injurious
to CSS or any of its affiliates.
The foregoing payment obligation is contingent upon (x) receipt by CRG of a
valid and fully effective release (in form and substance reasonably satisfactory
to CRG) of all claims of any nature which you might have at such time against
CRG, CSS, and their respective affiliates, and their respective officers,
directors and agents, excepting therefrom only any payments due to you from CRG
pursuant to this Section 4, and (y) your resignation from all positions of any
nature which you may then hold with CRG, CSS and their respective affiliates. If
you are eligible to receive the foregoing payment, such amount will be paid to
you in equal installments, with such installments being paid on the
then-applicable paydays for CRG executives, commencing on or about the first
such payday following the termination of your employment by CRG without cause
and your satisfaction of the conditions specified in the immediately preceding
sentence.
Further, if you are eligible to receive the payment set forth in clause (ii) of
the first paragraph of this Section 4, you covenant and agree that commencing
with the one year anniversary of the date of your termination you will promptly
advise CRG in writing on a bi-weekly basis of any earnings and other
compensation received by you or accrued for your benefit for your services
(whether as an employee or as an independent contractor) during the period
commencing on the day following the one year anniversary of your termination.

 

 



--------------------------------------------------------------------------------



 



Ms. Laurie F. Gilner
July 26, 2010
Page 4
5. Confidential Information. You recognize and acknowledge that by reason of
employment by and service to CRG, you have had and will continue to have access
to confidential information of CRG, CSS, and their respective affiliates,
including, without limitation, information and knowledge pertaining to products
and services offered, inventions, innovations, designs, ideas, plans, trade
secrets, proprietary information, computer systems and software, packaging,
advertising, distribution and sales methods and systems, sales and profit
figures, customer and client lists, and relationships between or among CRG, CSS
and their respective affiliates and dealers, distributors, wholesalers,
customers, clients, suppliers and others who have business dealings with CRG,
CSS and such affiliates (“Confidential Information”). You acknowledge that such
Confidential Information is a valuable and unique asset of CRG, CSS and/or their
respective affiliates, and covenant that you will not, either during or at any
time after your employment with CRG, disclose any such Confidential Information
to any person for any reason whatsoever (except as your duties described herein
may require) without the prior written consent of the Committee, unless such
information is in the public domain through no fault of you or except as may be
required by law.
6. Non-Competition. During your employment with CRG, and for a period of one
year thereafter, you will not, without the prior written consent of the
Committee, directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with or use or permit your name to be
used in connection with, any business or enterprise engaged within any portion
of the United States or Canada (collectively, the “Territory”) (whether or not
such business is physically located within the Territory) that is engaged in the
creation, design, manufacture, distribution or sale of any products or services
that are the same or of a similar type then manufactured or otherwise provided
by CRG, CSS or by any of their respective affiliates during your employment with
CRG (the “Business”). You recognize that you will be involved in the activity of
the Business throughout the Territory, and that more limited geographical
limitations on this non-competition covenant (and the non-solicitation covenant
set forth in Section 7 of this letter agreement) are therefore not appropriate.
The foregoing restriction shall not be construed to prohibit your ownership of
not more than five percent (5%) of any class of securities of any corporation
which is engaged in any of the foregoing businesses having a class of securities
registered pursuant to the Securities Act of 1933, provided that such ownership
represents a passive investment and that neither you nor any group of persons
including you in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in business, other than exercising his rights as a
shareholder, or seeks to do any of the foregoing.
7. No Solicitation. During your employment with CRG, and for a period of one
year thereafter, you agree not to, either directly or indirectly, (i) call on or
solicit with respect to the Business any person, firm, corporation or other
entity who or which at the time of termination of your employment with CRG was,
or within two years prior thereto had been, a customer of CRG, CSS or any of
their respective affiliates, or (ii) solicit the employment of any person who
was employed by CRG, CSS or by any of their respective affiliates on a full or
part-time basis at any time during the course of your employment with CRG,
unless prior to such solicitation of employment, such person’s employment with
CRG, CSS or any of their respective affiliates was terminated.

 

 



--------------------------------------------------------------------------------



 



Ms. Laurie F. Gilner
July 26, 2010
Page 5
8. Equitable Relief.
A. You acknowledge that the restrictions contained in Sections 5, 6 and 7 of
this letter agreement are reasonable and necessary to protect the legitimate
interests of CRG, CSS and their respective affiliates, that CRG would not have
entered into this letter agreement in the absence of such restrictions, and that
any violation of any provision of those Sections will result in irreparable
injury to CRG, CSS and their respective affiliates. You represent that your
experience and capabilities are such that the restrictions contained in
Sections 5 and 6 hereof will not prevent you from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
anticipated by this letter agreement. YOU FURTHER REPRESENT AND ACKNOWLEDGE THAT
(i) YOU HAVE BEEN ADVISED BY CRG TO CONSULT YOUR OWN LEGAL COUNSEL IN RESPECT OF
THIS LETTER AGREEMENT, (ii) THAT YOU HAVE HAD FULL OPPORTUNITY, PRIOR TO
EXECUTION OF THIS LETTER AGREEMENT, TO REVIEW THOROUGHLY THIS LETTER AGREEMENT
WITH YOUR COUNSEL, AND (iii) YOU HAVE READ AND FULLY UNDERSTAND THE TERMS AND
PROVISIONS OF THIS LETTER AGREEMENT.
B. You agree that CRG shall be entitled to preliminary and permanent injunctive
relief, without the necessity of proving actual damages, as well as any other
remedies provided by law arising from any violation of Sections 5, 6 and 7 of
this letter agreement, which rights shall be cumulative and in addition to any
other rights or remedies to which CRG may be entitled. In the event that any of
the provisions of Sections 5, 6 and 7 hereof should ever be adjudicated to
exceed the time, geographic, product or service, or other limitations permitted
by applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable law.
C. You and CRG irrevocably and unconditionally (i) agree that any suit, action
or other legal proceeding arising out of Sections 5, 6 and 7 of this letter
agreement, including without limitation, any action commenced by CRG for
preliminary or permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia County,
Pennsylvania, (ii) consent to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding, and (iii) waive any objection to the
laying of venue of any such suit, action or proceeding in any such court.

 

 



--------------------------------------------------------------------------------



 



Ms. Laurie F. Gilner
July 26, 2010
Page 6
D. You agree that CRG may provide a copy of Sections 5, 6 and 7 of this letter
agreement to any business or enterprise (i) which you may directly or indirectly
own, manage, operate, finance, join, participate in the ownership, management,
operation, financing, control or control of, or (ii) with which you may be
connected with as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise, or in connection with which you may use
or permit your name to be used.
9. Governing Law. This letter agreement shall be governed by and interpreted
under the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.
10. Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
A.        Interpretation.  Notwithstanding the other provisions hereof, this
letter agreement is intended to comply with the requirements of Section 409A of
the Code, to the extent applicable, and this letter agreement shall be
interpreted to avoid any penalty sanctions under Section 409A of the Code. 
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A of the Code and, if
necessary, any such provision shall be deemed amended to comply with
Section 409A of the Code and regulations thereunder.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed.  All payments to be made upon a termination of employment under this
letter agreement that are deferred compensation may only be made upon a
“separation from service” under Section 409A of the Code.  For purposes of
Section 409A of the Code, each payment made under this letter agreement shall be
treated as a separate payment.  In no event may you, directly or indirectly,
designate the calendar year of payment.  While this letter agreement is intended
to comply with the requirements of Section 409A of the Code, to the extent
applicable, neither CRG, CSS nor any of its respective affiliates makes or has
made any representation, warranty or guarantee of any federal, state or local
tax consequences of your receipt of any benefit or payment hereunder, including
but not limited to, under Section 409A of the Code, and you are solely
responsible for all taxes that may result from your receipt of the amounts
payable to you under this letter agreement.
B. Payment Delay.  To the maximum extent permitted under Section 409A of the
Code, the severance benefits payable under this letter agreement are intended to
comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, any amount payable to you during the six (6) month period following
your separation date that does not qualify within either of the foregoing
exceptions and constitutes deferred compensation subject to the requirements of
Section 409A of the Code, then such amount shall hereinafter be referred to as
the “Excess Amount.”  If at the time of your separation from service, CSS’ (or
any entity required to be aggregated with CSS under Section 409A of the Code)
stock is publicly-traded on an established securities market or otherwise and
you are a “specified employee” (as defined in Section 409A of the Code and
determined in the sole discretion of CSS (or any successor thereto) in
accordance with CSS’ (or any successor thereto) “specified employee”
determination policy), then CRG shall postpone the commencement of the payment
of the portion of the Excess Amount that is payable within the six (6) month
period following your separation date with CRG (or any successor thereto) for
six (6) months following your separation date with CRG (or any successor
thereto).  The delayed Excess Amount shall be paid in a lump sum to you within
thirty (30) days following the date that is six (6) months following your
separation date with CRG (or any successor thereto).  If you die during such six
(6) month period and prior to the payment of the portion of the Excess Amount
that is required to be delayed on account of Section 409A of the Code, such
Excess Amount shall be paid to the personal representative of your estate within
sixty (60) days after your death.

 

 



--------------------------------------------------------------------------------



 



Ms. Laurie F. Gilner
July 26, 2010
Page 7
C. Reimbursements.  All reimbursements provided under this letter agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this letter agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the taxable
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.
Please confirm your understanding of the foregoing provisions by executing the
enclosed counterpart of this letter and returning this executed counterpart to
me.
Sincerely yours,
Christopher J. Munyan
Chairman and Chief Executive Officer
C.R. Gibson, LLC
The aforementioned is confirmed as of this  _____  day of July, 2010:

     
 
Laurie F. Gilner
   
 
   
cc:   William G. Kiesling
   

 

 